department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 conex-112386-10 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil the honorable kent conrad united_states senator federal building room east rosser avenue bismarck north dakota attention ------------------ dear senator conrad i am responding to your letter dated date you asked about the tax treatment of payments made to temporary foreign workers who assist in farming operations in the united_states according to your letter a north dakota agricultural producer hires workers with h-2a visas to assist in livestock and grain farming operations foreign agricultural workers temporarily admitted into the united_states on h-2a visas are always exempt from united_states social_security and medicare taxes whether they are resident aliens or nonresident_aliens sec_3121 of the internal_revenue_code the code in addition payments made to h-2a alien agricultural workers are not subject_to income_tax_withholding sec_3401 of the code however the employer must report payments made to h2-a alien agricultural workers on form misc both in the case of resident aliens and nonresident_alien payees if the amount_paid during the calendar_year equals or exceeds dollar_figure sec_6041 and sec_6041a of the code revrul_56_679 c b tax_treaties with canada mexico and other countries may affect the taxation of payments made to foreign agricultural workers temporarily present in the united_states under h-2a visas in general the treaty articles on independent personal service or dependent_personal_services would be the operable articles you also asked whether h-2a agricultural workers must file federal and state_income_tax returns unfortunately we are unable to address the income_tax return filing_requirements of the various states as these matters are outside of our jurisdiction however for federal_income_tax purposes nonresident_aliens whose total annual wages are less than the personal_exemption amount currently dollar_figure and who have no other u s source income are not required to report their wages on a federal_income_tax conex-112386-10 return nonresident_aliens whose total annual wages are more than the personal_exemption amount must report their wages on a federal_income_tax return even though part or all their wages may be exempt under an income_tax treaty finally resident aliens must file federal_income_tax returns if their total worldwide income equals or exceeds the filing requirement amounts published annually in the instructions for form_1040 u s individual_income_tax_return i hope this information is helpful if you need further information please call me at ------- ------------- or --------------------at -------------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities
